UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1083


MARY MWIKALI HARRISON,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 10, 2013                  Decided:   June 14, 2013


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Principal Deputy
Assistant   Attorney  General,    Linda S.  Wernery,   Assistant
Director, James E. Grimes, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mary Mwikali Harrison, a native and citizen of Kenya,

petitions for review of an order of the Board of Immigration

Appeals (“Board”), dismissing her appeal from the immigration

judge’s     order    denying        her   motion        to     reopen.      We     deny     the

petition for review.

             An alien may file one motion to reopen within ninety

days   of   the     entry      of   a   final     order        of   removal.        8    U.S.C.

§ 1229a(c)(7)(A), (C)(i) (2006); 8 C.F.R. § 1003.23(b) (2013).

The time limit does not apply if the basis for the motion is to

seek    asylum      based      on   changed       country       conditions,        “if    such

evidence is material and was not available and would not have

been    discovered        or      presented       at    the     previous       proceeding.”

8 U.S.C.         § 1229a(c)(7)(C)(ii);                  see         also       8         C.F.R.

§ 1003.23(b)(4)(i).            This court reviews the denial of a motion

to reopen for abuse of discretion.                     See INS v. Doherty, 502 U.S.

314, 323-24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th

Cir. 2009); see also 8 C.F.R. § 1003.23(b)(3).                           The “denial of a

motion to reopen is reviewed with extreme deference, given that

motions to reopen are disfavored because every delay works to

the    advantage     of     the     deportable         alien    who   wishes       merely    to

remain in the United States.”                 Sadhvani v. Holder, 596 F.3d 180,

182 (4th Cir. 2009) (internal quotation marks omitted).                                     The

motion “shall state the new facts that will be proven at a

                                              2
hearing   to    be    held     if    the      motion     is    granted    and      shall   be

supported     by     affidavits      and      other      evidentiary     material.”          8

C.F.R. § 1003.23(b)(3).              Also, the motion shall not be granted

unless it appears to the immigration judge that the evidence

“sought to be offered is material and was not available and

could   not    have     been      discovered        or    presented      at    the   former

hearing.”      Id.

              Here,    it    is     undisputed        that    Harrison’s       motion      was

untimely since it was filed more than ninety days after the

immigration judge’s order.                   The Board found that Harrison was

not diligent in pursuing her claim that she received ineffective

assistance of counsel and thus the ninety day time limit was not

equitably      tolled    insofar        as    she     raised    that     issue.       After

reviewing     the     record      and   the    Board’s        decision,       we   will    not

disturb this finding.               Furthermore, we conclude that the Board

did not abuse its discretion in finding that Harrison did not

substantially comply with the requirements of In re Lozada, 19

I. & N. Dec. 637 (BIA 1988).                  Barry v. Gonzales, 445 F.3d 741,

747 (4th Cir. 2006).

              We note that in her brief, Harrison does not challenge

the Board’s finding that she did not show a change in country

conditions that warrants excusing the ninety day time limit for

motions to reopen.           Harrison’s failure to challenge the Board’s

findings in this regard results in abandonment of the claim.

                                               3
Suarez-Valenzuela      v.    Holder,    714     F.3d   241,      248-49    (4th     Cir.

2013).     She cannot remedy the situation by raising the issue in

her reply brief.       Id. at 249.            Furthermore, she has failed to

show that a miscarriage of justice will result if we do not

review the issue.      Id.

            Accordingly,      we   deny       the   petition     for     review.      We

dispense    with     oral    argument     because         the    facts     and     legal

contentions    are   adequately     presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                          4